Exhibit 10.2

 

EXECUTION VERSION

FIRST AMENDMENT TO FORBEARANCE AGREEMENT

This FIRST AMENDMENT TO FORBEARANCE AGREEMENT (this “Amendment”), dated as of
July 22, 2020, by and among CBL & Associates Limited Partnership, a Delaware
limited partnership (the “Issuer”), each of the undersigned subsidiary
guarantors (the “Subsidiary Guarantors”), CBL & Associates Properties, Inc., a
Delaware corporation (the “Limited Guarantor” and, together with the Subsidiary
Guarantors, the “Guarantors” and, together with the Issuer, the “Note Parties”),
and each of the undersigned beneficial owners and/or investment advisors or
managers of discretionary funds, accounts, or other entities for the holders or
beneficial owners of the 2026 Notes (as defined below) (collectively, the
“Holders”).

 

WHEREAS, the Issuer is the issuer under that certain Indenture, dated as of
November 26, 2013, among the Issuer, the Limited Guarantor and U.S. Bank,
National Association, as trustee (the “Trustee”), as amended, modified or
supplemented by that certain First Supplemental Indenture dated as of November
26, 2013 by and among the Issuer, the Limited Guarantor and the Trustee, the
Second Supplemental Indenture dated as of December 13, 2016 by and among the
Issuer, the Limited Guarantor and the Trustee and the Third Supplemental
Indenture dated as of January 30, 2019 by and among the Issuer, the Limited
Guarantor, the Subsidiary Guarantors and the Trustee (collectively, the
“Indenture”), pursuant to which the Issuer’s $450 million 5.25% Senior Notes due
2023 (the “2023 Notes”), $300 million 4.60% Senior Notes due 2024 (the “2024
Notes”) and $625 million 5.95% Senior Notes due 2026 (the “2026 Notes” and,
together with the 2024 Notes and 2023 Notes, the “Notes”) are outstanding;

WHEREAS, the Note Parties and the Holders entered into that certain Forbearance
Agreement, dated as of July 15, 2020 (the “Forbearance Agreement”);

WHEREAS, concurrently with the entry into the Forbearance Agreement, the Issuer
and the Requisite Lenders entered into the Credit Facilities Forbearance
Agreement;

WHEREAS, the Issuer and the Holders desire to amend the Forbearance Agreement as
set forth in this Amendment; and

WHEREAS, terms used but not otherwise defined herein shall have the meanings
given to them in the Forbearance Agreement or the Indenture, as applicable.

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

Section 1. Amendment to Forbearance Agreement.

(a)The second sentence of Section 1(a) of the Forbearance Agreement is hereby
amended and restated as follows:

“As used herein, “Forbearance Termination Date” means the earliest to occur of
(i) 11:59 p.m. (New York City time) on July 27, 2020, as may be extended by
written notice (which may be by email) to the Note Parties, at least 12 hours
prior to the then applicable Forbearance Termination Date in this subclause (i)
from counsel to the Holders representing that Holders of at least 50.1%
aggregate principal amount of 2026 Notes have agreed to extend the Forbearance
Termination Date in this subclause (i), to the

 

 

--------------------------------------------------------------------------------

 

later date and time specified in such notice; provided that, as a condition to
the continuing effectiveness of any such extension of the Forbearance
Termination Date in this subsclause (i) (x) the Note Parties shall publicly
disclose any extension of the Forbearance Termination Date on Form 8-K or any
periodic report required or permitted to be furnished under the Exchange Act of
1934, as amended, with the Securities and Exchange Commission (the “SEC”) or if
the SEC’s EDGAR filing system is not available, a press release and (y) no later
than one (1) business day after the extension of any Forbearance Termination
Date, the Issuer shall pay all unpaid and invoiced fees and expenses of Akin and
PJT in accordance with the respective engagement letters executed with Akin and
PJT or otherwise agreed between the Issuer, on the one hand, and Akin and PJT,
respectively, on the other hand, (ii) the occurrence of any Event of Default
under the Indenture other than the 2026 Notes Interest Default and the 2023
Notes Interest Default; (iii) the failure of any Note Party to comply with any
term, condition, or covenant set forth in this Agreement (including, for the
avoidance of doubt, Section 4 hereof); (iv) the failure of any representation or
warranty made by any Note Party under this Agreement to be true and complete in
all material respects (except that such materiality qualifier shall not be
applicable to the extent that any representation and warranty already is
qualified or modified by materiality in the text thereof) as of the date when
made or any other breach in any material respect of any such representation or
warranty; (v) the entry by the Issuer into any support agreement or definitive
documentation with respect to, or announcement by the Issuer of its intent to
pursue, any other restructuring, recapitalization, refinancing, repurchase or
other material transaction in respect of any material indebtedness of the Issuer
or its subsidiaries, whether through a court-supervised insolvency proceeding or
otherwise, without the express written consent of each Holder; (vi) the granting
of any additional lien on any property or assets of the Limited Guarantor, the
Issuer or any of their respective subsidiaries to secure all or any portion of
the Credit Agreement dated as of January 30, 2019 by and among the Issuer, the
Limited Guarantor, the subsidiary guarantors and the lenders party thereto and
Wells Fargo Bank, National Association, as administrative agent (the “Credit
Facilities”); (vii) the occurrence of the Forbearance Termination Date (as
defined in the 2023 Notes Forbearance Agreement (as defined below)) or (viii)
the occurrence of the Forbearance Termination Date (as defined in the Credit
Facilities Forbearance Agreement (as defined below)).”

Section 2. Conditions Precedent. The effectiveness of this Amendment and the
obligations of the Holders hereunder is subject to the satisfaction, or waiver
by the Holders, of the following conditions:

 

(a) The Note Parties and a majority of the holders of the 2023 Notes shall have
entered into an amendment to the 2023 Notes Forbearance Agreement, which
amendment shall be in the form attached hereto as Exhibit A and shall be
effective prior to, or concurrent with, the execution of this Amendment.

 

(b) The parties to the Credit Facilities Forbearance Agreement shall have
entered into an amendment to the Credit Facilities Forbearance Agreement, which
amendment shall be in the form attached hereto as Exhibit B (the “Credit
Facilities Forbearance Amendment”) and shall be effective prior to, or
concurrent with, the execution of this Amendment.

 

Section 3. Release.  In consideration of, among other things, each Holder’s
execution and delivery of this Amendment, each Note Party, on behalf of itself
and its agents, representatives, officers, directors, advisors, employees,
subsidiaries, affiliates, successors and assigns (collectively, “Releasors”),
hereby forever agrees and covenants not to sue or prosecute against any Releasee
(as defined below) and hereby forever waives, releases and discharges, to the
fullest extent permitted by law, each Releasee from any and all claims
(including, without limitation, crossclaims, counterclaims, rights of setoff and
recoupment), actions, causes of action, suits, debts, accounts, interests,
liens, promises, warranties, damages and consequential damages, demands,
agreements, bonds, bills, specialties, covenants, controversies, variances,
trespasses, judgments, executions, costs, expenses or claims whatsoever, that
such Releasor now has or hereafter may have, of whatsoever nature and kind,
whether known or unknown, whether now

 

 

 

 

--------------------------------------------------------------------------------

 

existing or hereafter arising, whether arising at law or in equity, against any
or all of the Holders (and, in addition to the Holders, where a Holder is an
investment manager or advisor for the beneficial holders of the 2026 Notes, such
beneficial holders) in any capacity and their respective affiliates,
subsidiaries, equityholders and “controlling persons” (within the meaning of the
federal securities laws), and their respective successors and assigns and each
and all of the officers, directors, employees, agents, attorneys, advisors and
other representatives of each of the foregoing (collectively, the “Releasees”),
based in whole or in part on facts, whether or not now known, existing on or
before the date hereof or the Forbearance Termination Date, that relate to,
arise out of or otherwise are in connection with: (i) any or all of the
Indenture, the 2026 Notes or this Amendment, the Forbearance Agreement or
transactions contemplated thereby or any actions or omissions in connection
therewith, or (ii) any aspect of the dealings or relationships between or among
the Releasors, on the one hand, and any or all of the Releasees, on the other
hand, relating to any or all of the documents, transactions, actions or
omissions referenced in clause (i) hereof; provided that, notwithstanding
anything to the contrary contained in this Section 3, (a) the Holders shall
remain obligated under any confidentiality agreement entered into with the
Issuer, as the same may be further amended from time to time (the “NDA”), and
this Section 3 does not apply to the NDA and (b) this Section 3 shall not apply
to any claims resulting from the gross negligence or willful misconduct of any
of the Releasees. In entering into this Amendment, each Note Party consulted
with, and has been represented by, legal counsel and expressly disclaims any
reliance on any representations, acts or omissions by any of the Releasees and
hereby agrees and acknowledges that the validity and effectiveness of the
releases set forth above do not depend in any way on any such representations,
acts or omissions or the accuracy, completeness or validity thereof. The
provisions of this Section 3 shall survive the termination of this Amendment,
the Forbearance Agreement, the Indenture and the 2026 Notes and payment in full
of the obligations thereunder.

 

Section 4. Counter-Proposal. The Issuer shall deliver to Akin and PJT the
counter-proposal contemplated by Section 3 of the Credit Facilities Forbearance
Amendment.

 

Section 5. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument.  Delivery of
an executed counterpart of a signature page of this Amendment by electronic
transmission shall be effective as delivery of a manually executed counterpart
hereof.

Section 6. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ITS
CONFLICTS OF LAW PRINCIPLES THAT WOULD PROVIDE FOR THE APPLICATION OF THE LAW OF
ANY OTHER JURISDICTION.

Section 7. Effectiveness. The Forbearance Agreement is and shall remain in full
force and effect as of the date hereof except as modified by this Amendment.

Section 8. Relationship of Parties; No Third Party Beneficiaries. Nothing in
this Amendment shall be construed to alter the existing debtor-creditor
relationship between the Note Parties and the Holders.  This Amendment is not
intended, nor shall it be construed, to create a partnership or joint venture
relationship between or among any of the parties hereto.  No person other than a
party hereto is intended to be a beneficiary hereof and no person other than a
party hereto shall be authorized to rely upon or enforce the contents of this
Amendment.

Section 9. Entire Agreement; Modification of Agreement; Verbal Agreements Not
Binding.  This Amendment and the Forbearance Agreement constitute the entire
understanding of the parties with respect to the subject matter hereof and
thereof, and supersedes all other discussions, promises,

 

 

 

 

--------------------------------------------------------------------------------

 

representations, warranties, agreements and understandings between the parties
with respect thereto.  Except as provided in Section 1(a)(i), this Amendment and
the Forbearance Agreement may not be modified, altered or amended except by an
agreement in writing signed by a duly authorized representative of all the
parties hereto.

Section 10. Successors and Assigns.  This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

Section 11. Joinder of Additional Holders.  During the Forbearance Period (as
defined in the Forbearance Agreement and amended herein) other beneficial
holders may become Holders by executing a joinder to the Forbearance Agreement,
as amended, the form of which shall be agreeable to the Issuer.

Section 12. Severability.  If any provision of this Amendment is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
the Forbearance Agreement, as amended, will remain in full force and effect, and
any provision of this Amendment held invalid or unenforceable only in part or
degree will remain in full force and effect to the extent not held invalid or
unenforceable, in each case, so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party hereto.  Upon any such determination of invalidity, the
parties hereto shall negotiate in good faith to modify this Amendment so as to
effect the original intent of the parties as closely as possible in an
acceptable manner in order that the transactions contemplated hereby are
consummated as originally contemplated to the greatest extent possible.

[Signature Pages Follow]

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.

 

NOTE PARTIES

 

CBL & ASSOCIATES LIMITED PARTNERSHIP,

as Issuer

By: CBL Holdings I, Inc., its general partner

 

By:      /s/ Farzana Khaleel_____________

Name: Farzana Khaleel

Title:   Executive Vice President and Chief

            Financial Officer

 

 

 

 

CBL & ASSOCIATES PROPERTIES, INC.,

as Limited Guarantor

 

By:      /s/ Farzana Khaleel_____________

Name: Farzana Khaleel

Title:   Executive Vice President and Chief

           Financial Officer

 

 

CBL/Imperial Valley GP, LLC

CBL/Kirkwood Mall, LLC

CBL/Madison I, LLC

CBL/Richland G.P., LLC

CBL/Sunrise GP, LLC

Cherryvale Mall, LLC

Hixson Mall, LLC

Imperial Valley Mall GP, LLC

JG Winston-Salem, LLC

Kirkwood Mall Acquisition LLC

Kirkwood Mall Mezz LLC

Layton Hills Mall CMBS, LLC

Madison/East Towne, LLC

Madison/West Towne, LLC

[Signature Page to Amendment to Forbearance Agreement]

 

--------------------------------------------------------------------------------

 

Madison Joint Venture, LLC

Mayfaire GP, LLC

MDN/Laredo GP, LLC

Mortgage Holdings, LLC

Multi-GP Holdings, LLC

Pearland Ground, LLC

Pearland Town Center GP, LLC,

each as a Subsidiary Guarantor

 

By: CBL & Associates Limited Partnership,

       as the chief manager of each of the above

       listed limited liability companies

 

       By: CBL Holdings I, Inc., its general partner

 

 

 

By:      /s/ Farzana Khaleel_____________

Name: Farzana Khaleel

Title:   Executive Vice President and Chief

            Financial Officer

 

 

 

Frontier Mall Associates Limited Partnership

Turtle Creek Limited Partnership,

each as a Subsidiary Guarantor

 

By: CBL & Associates Limited Partnership,

       as the general partner of each of the above

       listed limited partnerships

 

       By: CBL Holdings I, Inc., its general partner

 

             By:      /s/ Farzana Khaleel_____________

             Name: Farzana Khaleel

             Title:    Executive Vice President and

                          Chief Financial Officer

 

 

 



[Signature Page to Amendment to Forbearance Agreement]

--------------------------------------------------------------------------------

 

POM-College Station, LLC,

     as a Subsidiary Guarantor

 

By: CBL & Associates Limited Partnership,

       its managing member

 

       By: CBL Holdings I, Inc., its general

              partner

 

              By:      /s/ Farzana Khaleel____________

              Name: Farzana Khaleel

              Title:   Executive Vice President and

                          Chief Financial Officer

 

CBL RM-Waco, LLC,

     as a Subsidiary Guarantor

 

By: CBL/Richland G.P., LLC, its managing member

 

       By: CBL & Associates Limited Partnership,

              as the chief manager of the managing member

              of the above listed limited liability company

            

              By: CBL Holdings I, Inc., its general partner

 

                     By:     /s/ Farzana Khaleel_________

                     Name: Farzana Khaleel

                     Title:   Executive Vice President and

                                 Chief Financial Officer

 

Arbor Place Limited Partnership, as a Subsidiary Guarantor

By:  Multi-Holdings GP, LLC, its general partner

Imperial Valley Mall II, L.P., as a Subsidiary Guarantor

By:  Imperial Valley Mall GP, LLC, its general partner

Imperial Valley Mall, L.P., as a Subsidiary Guarantor

By:  CBL/Imperial Valley GP, LLC, its general partner

Mayfaire Town Center, LP, as a Subsidiary Guarantor

By:  Mayfaire GP, LLC, its general partner

[Signature Page to Amendment to Forbearance Agreement]

--------------------------------------------------------------------------------

 

Pearland Town Center Limited Partnership, as a Subsidiary Guarantor

 

By: Pearland Town Center GP, LLC, its general partner

 

       By: CBL & Associates Limited Partnership,

              as the chief manager of the general partner of

              each of the above listed limited partnerships

 

              By: CBL Holdings I, Inc., its general partner

 

                     By:      /s/ Farzana Khaleel_________

                     Name: Farzana Khaleel

                     Title:   Executive Vice President and Chief

                                 Financial Officer

 

CBL SM-Brownsville, LLC, as a Subsidiary Guarantor

By:  CBL/Sunrise GP, LLC, its chief manager

Mall Del Norte, LLC, as a Subsidiary Guarantor

By: MDN/Laredo GP, LLC, its chief manager

 

       By: CBL & Associates Limited Partnership,

              as the chief manager of the chief manager of

              each of the above limited liability companies

 

              By: CBL Holdings I, Inc., its general partner

 

                     By: /s/ Farzana Khaleel____________

                     Name: Farzana Khaleel

                     Title:   Executive Vice President and Chief

                                 Financial Officer

 

 

CBL/Westmoreland I, LLC, as a Subsidiary Guarantor

CBL/Westmoreland II, LLC, as a Subsidiary Guarantor

 

By:  CW Joint Venture, as the chief manager of each of the

[Signature Page to Amendment to Forbearance Agreement]

--------------------------------------------------------------------------------

 

 

above listed limited liability companies

 

By: CBL & Associates Limited Partnership, its manager

 

       By: CBL Holdings I, Inc., its general partner

 

              By:      /s/ Farzana Khaleel_________

              Name: Farzana Khaleel

              Title:   Executive Vice President and Chief

                          Financial Officer

 

CBL/Westmoreland, L.P., as a Subsidiary Guarantor

 

By: CBL/Westmoreland I, LLC, its general partner

 

       By: CW Joint Venture, its chief manager

 

              By: CBL & Associates Limited Partnership,

                     its manager

 

                     By: CBL Holdings I, Inc., its general    

                            partner

 

                            By:      /s/ Farzana Khaleel______

                             Name: Farzana Khaleel

                            Title:   Executive Vice President and

                                        Chief Financial Officer

 

CW Joint Venture, LLC, as a Subsidiary Guarantor

 

By:  CBL & Associates Limited Partnership,

 

its manager

 

By: CBL Holdings I, Inc., its general partner

 

       By:      /s/ Farzana Khaleel___________

       Name: Farzana Khaleel

       Title:   Executive Vice President and Chief

                   Financial Officer

 

[Signature Page to Amendment to Forbearance Agreement]